ON MOTION FOR REHEARING
PER CURIAM.
In light of the Florida Supreme Court’s decision in Westphal v. City of St. Petersburg, 194 So.3d 311 (Fla.2016), Appellant’s Motion for Rehearing, filed June 9, 2016, is granted, and our opinion rendered June 7, 2016, is withdrawn. This matter is remanded to the Judge of Compensation Claims (JCC) for reconsideration consistent with Westphal. The JCC also shall determine whether additional defenses asserted by the Appellees, if any, are appropriately raised and resolved under the circumstances of this case and the material change in the law represented by West-phal.
REVERSED and REMANDED.
WETHERELL and KELSEY, JJ., and DEMPSEY, ANGELA C., Associate Judge, concur.